Title: To George Washington from Jacob Johnson, 7 March 1793
From: Johnson, Jacob
To: Washington, George



Sir
Wyoming [Pa.] March 7th 1793

I am one of the Sufferers—In the late Wars—Living on the Waters of the Susquehannah—Exposd to the Invasion of the Western Enemies—A Party of Indians and Tories under the Command of the (Indn Colo.) John Butler to the No. of Seven or Eight hundred came down upon us—At which Time my House was burnt & all in it consumed—My flocks & herds killd or carried off—all my Labor’s lost—The whole Loss (at The lowest computation) more than Five hundred Pounds Pennsylvania currency—My Selfe Wife & Family driv’n away in a manner naked and Starving for a number of Days—Nothing to Support me for two going on Three years but continental Bills which depreciated in my hands almost to nothing—And when I came on again to these Waters on the Susquehannah—My horses were Stole by the Enemy and carried off to Niagara—My cows Swine &c. kill’d—House plunderd—All Supports of Life taken away—My two Sons carried off by the Enemy—One of them from under the Doctors Care In the month of march a Cold & rainy Season—Waded the Rivers Lay on the wet ground—nothing to eat for 48 hours—And then but a poor allowance for a Sick man Which threw Him into Such a disorderd State of body—That He has never had a Well Day Since—And never like to recover his health in this World Tho’ much has been expended on Doctors & means but to no purpose—Add to all this my mony to the amount of Several Thousand Dollers I put into the Loan Office

to carry on the Wars Sunk down almost to nothing—And finally I lost more than a Thousand Dollers.
Now Sir for all these Sufferings & Losses (and much more not nam’d) I have received no Consideration—not to Say Compensation—Altho’ I have expended almost as much as any man in these States in carrying on the Late Wars—And Sufferd & lost more than any one I know of on these Frontiers—I do therefore prefer this Letter in way of Memorial to your Excellency to Lay before Congress—Petitioning at least a Consideration if not a full Compensation for my Sufferings & Losses—and that of my Sons &c. I am Sir with due Defference And great Respect Your Excellencys Sincere and most assured Friend &c.

Jacob JohnsonThe First Ordaind Ministerat Wilkesbarre on the Susquehannah


N.B. The Revd James Sprout D.D. one of my Correspondents in Philadelphia—And whom I have desird to wait upon your Excellency with this Letter can Inform & certefy of my Character & Sufferings—If there be need of it.
As also Abraham Bradly Esq. (Judge of the quarter Sessions in the County of Luzern)—now at Philadelphia at Col. T. Pickerin[g’s] office.
And also Col. Mats Hollenbeck—(if yet in Philadelphia) can certify my Character & Sufferings—For He was one of the Sufferers at the Same Time.
The above named with many more can attest to the Truth of my Sufferings and Losses if my Letter to your Excellency and memorial & Petition to Congress be not Sufficiently Satisfactory.

